Citation Nr: 0527541	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a left shoulder disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the claims folder reflects that in June 2005, the 
veteran submitted a change of address form.

In July 2005, the RO sent the veteran a letter informing him 
that he had been scheduled for a hearing before a Veterans 
Law Judge in August 2005.  A notation on the file copy of 
that letter indicates that the veteran did not report for his 
hearing.

An undated letter from the veteran was received by the RO in 
September 2005.  The veteran stated that he had not received 
notification of his hearing until after its scheduled date.  
He pointed out that he had notified his representative of his 
new address in July 2005.  He requested that his hearing be 
rescheduled.

Based on the above facts, the Board has determined that there 
is good cause for the veteran's request to reschedule his 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a hearing at the RO before a 
member of the Board.  The RO should 
notify the veteran of the date, time and 
place of the hearing by letter mailed to 
his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

After the appellant has been afforded an opportunity to 
appear at a hearing before a member of the Board, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


